                                          Case 3:17-cv-04426-JST Document 287 Filed 07/05/19 Page 1 of 5




                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     SYMANTEC CORPORATION,                              Case No. 17-cv-04426-JST (TSH)
                                   9                    Plaintiff,
                                                                                            ORDER DENYING DEFENDANT’S
                                  10             v.                                         MOTION FOR LEAVE TO SERVE
                                                                                            SUBPOENA
                                  11     ZSCALER, INC.,
                                                                                            Re: Dkt. No. 282
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14                                          I.    INTRODUCTION
                                  15          Defendant Zscaler, Inc. requests permission to serve a Rule 45 subpoena via certified mail

                                  16   on third-party Greg Clark, Plaintiff Symantec Corporation’s former CEO. ECF No. 282.

                                  17   Symantec opposes the motion. ECF No. 284. For the reasons set forth below, the Court DENIES

                                  18   Zscaler’s motion WITHOUT PREJUDICE.

                                  19                                          II.   BACKGROUND
                                  20          Symantec alleges that Zscaler’s cloud-based security products infringe seven of its patents.

                                  21   First Am. Compl., ECF No. 139. Zscaler seeks permission to subpoena Clark, who was the CEO

                                  22   of Blue Coat until it was acquired by Symantec in 2016, at which time he became CEO of

                                  23   Symantec. Mot. at 2. Zscaler alleges Clark has relevant knowledge because, while Symantec

                                  24   alleges lost profits for both Blue Coat and Symantec products based on Zscaler’s infringement,

                                  25   Zscaler maintains Clark has made statements regarding network security and cloud-based

                                  26   technology that directly rebut these claims. Id. (citing Porto Decl., Ex. B (tr. of a Feb. 14, 2018

                                  27   presentation by Clark at the Goldman Sachs Technology & Internet Conference), ECF No. 282-1).

                                  28          On April 9, 2019, Zscaler’s counsel emailed Symantec requesting a deposition date for
                                          Case 3:17-cv-04426-JST Document 287 Filed 07/05/19 Page 2 of 5




                                   1   Clark, while he was still acting CEO of Symantec. Mot. at 3; Porto Decl. ¶ 2. On May 15, after

                                   2   Zscaler learned that Clark had departed from Symantec, it asked counsel for Symantec whether

                                   3   they continued to represent him, whether he would require a subpoena for his deposition, and

                                   4   whether they would accept service of a subpoena on his behalf. Porto Decl. ¶ 2. On meet and

                                   5   confer calls between May 15 and May 30, 3019, counsel for Symantec indicated they did not

                                   6   know if they represented Clark and stated that they were unable to accept service of a subpoena on

                                   7   his behalf. Id. ¶ 4. Zscaler subsequently informed Symantec that it would proceed with

                                   8   subpoenaing Clark. Id., Ex. C.

                                   9          Zscaler first attempted to serve Clark at an address in Hillsborough on June 6, 2019. Porto

                                  10   Decl., Ex. D (Aff. of Due Diligence received from Nationwide Legal, LLC detailing the service

                                  11   attempts). The process server rang the call button a few times to no avail. Id. Eventually, a

                                  12   woman answered the call and asked what the process server wanted. Id. The process server heard
Northern District of California
 United States District Court




                                  13   a male voice in the background “having a coaching conversation.” Id. The woman stated that

                                  14   Clark did not live there and hung up. Id. The process server tried again on June 9, 2019. Id. He

                                  15   rang the bell a few times and heard no answer. Id. The process server tried again on June 11,

                                  16   2019, serving the subpoena on Alicia Torres, described by the process server as a “co-occupant.”

                                  17   Id.; see also Porto Decl., Ex. E (Proof of Service).

                                  18          On a June 19, 2019 meet and confer call, counsel for Symantec stated that they did not

                                  19   believe Clark was properly served and reiterated that they did not represent him. Id. ¶ 10. Zscaler

                                  20   attempted to serve Clark again at the Hillsborough address and a new address in San Francisco but

                                  21   was unable to do so. Id., Exs. F (Aff. of Due Diligence from Nationwide Legal, LLC detailing

                                  22   service attempt at same Hillsborough address on June 21, 2019) & G (Aff. of Due Diligence

                                  23   received from Nationwide Legal, LLC detailing the service attempt at San Francisco address on

                                  24   June 21, 2019).

                                  25          Zscaler filed the present motion on June 21, 2019, arguing that Clark and Symantec’s

                                  26   counsel are employing “improper and tenuous measures” to avoid Clark’s deposition. Mot. at 4.

                                  27

                                  28
                                                                                         2
                                           Case 3:17-cv-04426-JST Document 287 Filed 07/05/19 Page 3 of 5




                                   1   It notes that fact discovery closes June 28, 20191 and that it “cannot continue expending time and

                                   2   resources on failed service attempts where a witness appears to have purposely evaded contact

                                   3   with process servers, and will presumably continue to do so.” Mot. at 4. Zscaler maintains that

                                   4   service by certified mail will not violate the principles of due process because it is reasonably

                                   5   calculated to provide timely notice. Id.

                                   6          In its opposition, Symantec argues Clark does not have unique knowledge because, as

                                   7   former CEO, he is a “quintessential apex witness,” and it did not list him in its initial disclosures

                                   8   or designate him as a Rule 30(b)(6) deponent.2 Opp’n at 1-2. Symantec further argues Clark did

                                   9   not evade service; rather, Zscaler knowingly served the wrong address multiple times. Id. at 2.

                                  10   Finally, Symantec argues Zscaler’s motion is an improper attempt to request that the Court rewrite

                                  11   Rule 45(b). Id. at 3-4.

                                  12                                       III.   LEGAL STANDARD
Northern District of California
 United States District Court




                                  13          Federal Rule of Civil Procedure 45 governs subpoenas issued to third parties. Rule 45(b)

                                  14   provides that “[s]erving a subpoena requires delivering a copy to the named person[.]” Fed. R.

                                  15   Civ. P. 45(b)(1). The majority rule is that Rule 45 requires personal service, as opposed to service

                                  16   by mail. Chima v. U.S. Dep’t of Def., 23 F. App’x 721, 724 (9th Cir. 2001) (“service by mail

                                  17   rather than by personal service” of subpoena duces tecum on defense witnesses held improper); In

                                  18   re: Ex Parte Appl. of Pro-Sys Consultants & Neil Godfrey, 2016 WL 6025155, at *1 (N.D. Cal.

                                  19   Oct. 14, 2016) (collecting cases). However, a growing but still minority trend among courts has

                                  20   been to allow substitute service of a Rule 45 subpoena via alternative methods, such as mail

                                  21   delivery pursuant to a court order. In re Pro-Sys Consultants, 2016 WL 6025155, at *2 (collecting

                                  22   cases); Khan v. Rogers, 2018 WL 5849010, at *4 (N.D. Cal. Nov. 6, 2018) (recognizing trend

                                  23   permitting service by mail pursuant to court order). “Courts are more inclined to grant such

                                  24   alternative service where the serving party has provided sufficient evidence of its earlier diligence

                                  25

                                  26   1
                                         See 4/29/19 Scheduling Order, ECF No. 257. However, after Zscaler filed its motion, Judge
                                  27   Tigar extended the deadline to August 9, 2019 for the limited purpose of deposing certain
                                       witnesses. ECF No. 286. The extended deadline does not affect this Order.
                                       2
                                  28     The Court notes that this argument is more appropriate if a subpoena is issued at the motion to
                                       quash stage.
                                                                                       3
                                          Case 3:17-cv-04426-JST Document 287 Filed 07/05/19 Page 4 of 5




                                   1   in attempting to effectuate personal service.” Fujikura Ltd. v. Finisar Corp., 2015 WL 5782351,

                                   2   at *5 (N.D. Cal. Oct. 5, 2015) (citing Toni Brattin & Co. v. Mosaic Int’l, LLC, 2015 WL 1844056,

                                   3   at *4 (N.D. Cal. Apr. 9, 2015).

                                   4                                            IV.   DISCUSSION
                                   5          Here, the Court is not inclined to follow the recent trend of permitting alternate service at

                                   6   this time because Zscaler has not provided sufficient evidence of its diligence in its efforts to serve

                                   7   Clark. Although Zscaler attempted service at a residence in Hillsborough, it provides no evidence

                                   8   the Hillsborough address is Clark’s residence. In fact, a woman at the home informed the process

                                   9   server that Clark did not live there, but Zscaler’s process server did not ask her whether she knew

                                  10   Clark or for help locating him, nor did the process server conduct surveillance in an attempt to

                                  11   determine if he did. Porto Decl., Ex. D. Zscaler then tried serving Clark at the same address three

                                  12   more times but, again, there is no indication the process server asked for help locating him or
Northern District of California
 United States District Court




                                  13   conducted surveillance (other than waiting a “few minutes” on June 9). Id. The process server

                                  14   ultimately gave service papers to Alicia Torres, who the process server states is a “co-occupant” at

                                  15   the Hillsborough address, id., but Zscaler presents no evidence that Torres and Clark are, in fact,

                                  16   co-occupants or that the process server confirmed Torres lives at the house. Other than the

                                  17   Hillsborough address, Zscaler’s only other service attempt came on the same day it filed the

                                  18   present motion, when it unsuccessfully attempted service a single time at an address in San

                                  19   Francisco. Id., Ex. G. Again, Zscaler provides no evidence that the San Francisco address is

                                  20   Clark’s residence, and a single attempt at service on the day it filed this motion cannot establish

                                  21   diligence.

                                  22          Zscaler’s service attempts do not establish the requisite diligence other courts have found

                                  23   is needed to justify authorizing service by mail. Compare In re Pro-Sys Consultants, 2016 WL

                                  24   6025155, at *2 (granting motion for service by overnight courier where process server attempted

                                  25   service at third party’s known residence on eight separate occasions, and counsel also spoke with

                                  26   the third party, who indicated that he would not accept service of the subpoena); Toni Brattin,

                                  27   2015 WL 1844056, at *1, 4 (permitting service by certified mail where party sent process servers

                                  28   to third-party’s place of business on two occasions and to her residence on four more occasions,
                                                                                          4
                                          Case 3:17-cv-04426-JST Document 287 Filed 07/05/19 Page 5 of 5




                                   1   but third party “feigned absence” when a process server requested her presence at the place of

                                   2   business and her husband “forcefully removed a process server”), with Hinrichsen v. Quality Loan

                                   3   Serv. Corp., 2017 WL 5759829, at *3 (S.D. Cal. Nov. 27, 2017) (denying motion for service by

                                   4   mail where process server visited the third parties’ residence several times over a four-day period,

                                   5   but never asked anyone he observed at the residence for assistance in locating them); In re Appl. of

                                   6   Hulley Enters., 2017 WL 8180604, at *2 (C.D. Cal. Sept. 13, 2017) (denying motion to allow

                                   7   service by certified mail and stating “[r]egardless of whether a differently written rule might better

                                   8   ‘secure the just, speedy, and inexpensive determination’ of this proceeding . . . , the Court declines

                                   9   the Motion’s invitation to rewrite the Rule [45].”).

                                  10                                           V.    CONCLUSION
                                  11          For the reasons stated above, the Court finds that at this time, Zscaler has not established

                                  12   the requisite diligence to justify adopting the minority view and authorizing service by certified
Northern District of California
 United States District Court




                                  13   mail. Accordingly, Zscaler’s motion is DENIED WITHOUT PREJUDICE.

                                  14          IT IS SO ORDERED.

                                  15

                                  16   Dated: July 5, 2019

                                  17
                                                                                                     THOMAS S. HIXSON
                                  18                                                                 United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         5
